Citation Nr: 0110621
Decision Date: 04/11/01	Archive Date: 05/21/01

DOCKET NO. 00-08 121       DATE APR 11 2001

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post-
traumatic stress disorder.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION 

The veteran had active duty from July 1965 to May 1967.

When the veteran last appeared before the Board of Veterans'
Appeals (Board) in July 1998, his claim of entitlement to service
connection for post-traumatic stress disorder was granted on
appeal. Based upon that decision, a September 1998 rating decision
of the Department of Veterans Affairs (VA) Nashville, Tennessee,
Regional Office (RO), assigned a 10 percent disability evaluation
to his post-traumatic stress disorder. In November 1999, the
veteran submitted a notice of disagreement with a 30 percent
evaluation assigned in October 1999.

REMAND

The Board notes that the last time the veteran was provided with a
VA examination of his service-connected post-traumatic stress
disorder was in June 1999. Following the completion of that
examination, the diagnoses on Axis I were post-traumatic stress
disorder, Vietnam-based, mild, delayed; and major depression,
recurrent, severe with psychotic features. In partial chemical
remission. The Global Assessment of Functioning (GAF) assigned was
55. No attempt was made to distinguish the GAF that could be
attributable to each of the veteran's diagnoses.

The Board believes therefore, that the veteran's claim cannot be
fairly decided without attempting to assess whether there may have
been an increase in the veteran's service-connected disability
picture since the June 1999 examination, including an attempt to
distinguish the manifestations of disability that may be attributed
solely to the veteran's post-traumatic stress disorder versus any
disability that may be attributed to any other significant
nonservice-connected disorders. In light of these discrepancies in
the record, the Board believes that it would be essential to the
proper disposition of the veteran's claim to afford him another
psychiatric examination. See Massey v. Brown, 7 Vet. App. 204
(1994). The Board also concludes that the veteran's recent medical
records should be obtained in order to help clarify his disability
picture. Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes further that there has been a significant change in
the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096

- 2 -

(2000). Among other things, this law eliminates the concept of a
well-grounded claim, redefines the obligations of the Department of
Veterans Affairs (VA) with respect to the duty to assist, and
supersedes the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on or
after the date of enactment of the Veterans Claims Assistance Act
of 2000, or filed before the date of enactment and not yet final as
of that date. Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, 2096-2099 (2000)
(to be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and
5107). In addition, because the VA regional office (RO) has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See Bernard
v. Brown, 4 Vet. App. 184 (1993); VA O.G.C. Prec. Op. No. 16-92
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Finally, the Board notes that the veteran has also filed a claim
for an earlier effective date for the increase from 10 percent to
30 percent for his service-connected post-traumatic stress
disorder. In that regard, it is noted that a statement of the case
has not been issued in response to the veteran's representative's
September 2000 notice of disagreement with the denial of that
claim. Where a notice of disagreement with a decision is filed and
no statement of the case has been issued, the Board should remand,
not refer, that issue to the RO to issue a statement of the case.
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). Accordingly,
this matter must also be addressed by the RO.

- 3 -

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.

2. The RO should issue to the veteran a statement of the case
addressing the September 2000 notice of disagreement with the
October 1999 decision to deny him an effective date earlier than
February 10, 1999, for the assignment of a 30 percent evaluation
for post-traumatic stress disorder. The RO should allow the veteran
60 days to perfect his appeal of that issue to the Board if he so
desires by filing a VA Form 9 substantive appeal. 38 C.F.R.
20.302(b) (2000).

3. The RO should ask the veteran to provide the names, addresses,
and approximate dates of treatment of all VA and non-VA health care
providers who have treated him for his psychiatric disabilities
since December 1999, the date of the most recent clinical evidence
of record. After securing any necessary authorizations, the RO
should request copies of all indicated records and associate them
with the claims folder.

4. The RO should then schedule the veteran for a psychiatric
examination for the purpose of ascertaining the extent of severity
of the veteran's service-connected post-traumatic stress disorder,
and all service-connected

- 4 -

pathology related thereto. All necessary special studies or tests
are to be accomplished. The claims file must be made available to
and reviewed by the examiner in conjunction with the examination.
If there is a psychiatric disorder or disorders in addition to the
service-connected disability, and this additional disorder or
disorders produce symptomatology, the examiner is requested to
differentiate which symptoms are attributable to service-connected
disabilities and which are not. If such distinction can not be
made, it should be so specified. As part of the examiner's review
of the claims file, the examiner should take note of prior Global
Assessment of Functioning Scale (GAF) numerical code assignments as
provided in the Diagnostic and Statistical Manual for Mental
Disorders (Fourth Edition) (DSM-IV), as they relate to prior
diagnoses. The examiner should then assign a GAF numerical code for
the service-connected post-traumatic stress disorder. It is
imperative that the physician include a definition of the numerical
code assigned under DSM-IV. The examiner must be requested to
express an opinion as to the impact of the service-connected
psychiatric disorder on the veteran's ability to obtain and retain
substantially gainful employment.

5. After completion of any development deemed appropriate in
addition to that specified above, the RO should again review the
record and readjudicate the issue of entitlement to an increased
evaluation for the veteran's service-connected post-traumatic
stress disorder. If the benefit requested on appeal is not granted
to the veteran's satisfaction, the RO should issue to the veteran
and his representative a supplemental statement of the case. The
supplemental

- 5 -

statement of the case must contain notice of all relevant actions
taken on the claim for benefits, to include a summary of the
evidence and applicable law and regulations considered pertinent to
the issue currently on appeal. An appropriate period of time should
be allowed for response.

Thereafter, the case should be returned to the Board for final
apellate review, if otherwise in order. By this remand, the Board
intimates no opinion as to any final outcome. The veteran need take
no action until otherwise notified by the RO. The appellant has the
right to submit additional evidence and argument on the matter or
matters the Board has remanded to the regional office.
Kutscherousky v. West 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's
responsibility to report for the examination and to cooperate in
the development of the case, and that the consequences of failure
to report for a VA examination without good cause may include
denial of the claim. 38 C.F.R. 3.158 and 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER

Member, Board of Veterans' Appeals

- 6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 7 -



